DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,8-9,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376001 A1 (Swanson et al) in view of US 20180306925 A1 (Hosseini et al).
                       
                       Claim1, Swanson teaches a distance measuring sensor configured to measure a distance to an object with light transmission and light reception, the distance measuring sensor comprising:

                      a light source including a semiconductor optical amplifier at a semiconductor substrate (Fig. 2 Transmit laser,[0065]  Turning now to FIG. 2, there it shows a schematic block 

                                        and a resonator having a silicon photonic circuit at the semiconductor substrate ([0148] The laser cavity includes of two Vernier tuned ring resonators, [0037] FIG. 26 shows a schematic block diagram illustrating an exemplary PIC and electronic circuit on a carrier substrate according to an aspect of the present disclosure) ; 

                                        a plurality of emitters, each emitter configured to emit a light beam generated by the light source to outside of the light source ([0158] Turning now to FIG. 27 there it shows a schematic showing an illustrative example a photonic phased array according to an aspect of the present disclosure. As may be understood by reference to FIG. 27, light from an optical system--for example an SS-OCT system or an optical communication transceiver--is coupled into a photonic phased array. [0162] Notably, there are a wide variety of antenna elements that may be employed including surface grating couplers, small apertures over coupled waveguides);
                                      a scanner configured to perform scanning with the light beam by enabling the light beam emitted from the emitter to be reflected at a mirror ([0157] As may be further appreciated, many such systems require lateral scanning to produce a 2D or 3D image of a sample's optical properties. Free space optical communication systems require active pointing and/or tracking of narrow beams. And while such scanning may be accomplished through the effect of electro-mechanical scanning such as galvanometric beam scanners, MEMs scanners, PZTs, or rotating fibers-among others.), and 

                                         vibrating the mirror ([0157] And while such scanning may be accomplished through the effect of electro-mechanical scanning such as galvanometric beam scanners, MEMs scanners, PZTs, or rotating fibers-among others.); 

                                          an optical receiver configured to receive a reflected light beam, which is generated by the light beam reflected at the object ([0013] FIG. 2 shows a schematic block diagram of a system having a single dual-balanced receiver according to an aspect of the present disclosure); 

                                     and  a processor configured to measure the distance to the object based on the reflected light beam received at the optical receiver ([0070] Output from the photo-detector is directed into an electrical processing module that may advantageously include one or more transimpedance amplifiers (TIAs), Analog-to-Digital Converter, (ADCs), Digital to Analog Converter(s), DACs, and Digital Signal Processing (DSP) electronic modules), 
                   Swanson fails but Hosseini teaches wherein the light beams respectively emitted from the emitters are incident on the mirror in different directions ([0046]. FIG. 7 shows another semi-integrated wavelength multiplexed LiDAR system according to the present disclosure having on-chip lasers and wavelength (de)multiplexer to couple a single input to a passive phased array thereby generating scan lines that are subsequently scanned in another direction by a continuously scanning mirror. It can be clearly seen from Fig. 7 that the light beams respectively emitted from the emitters are incident on the mirror in different directions). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini because Hosseini teaches ([0032] At this point we note that a LiDAR—or other system—may be constructed and configured such that it scans a scene within its FOV continuously in two dimensions. However, scanning a scene in two dimensions requires at least two different scanning apparatuses/mechanisms and requires more time since there is a 2-Dimensional space to be scanned. An alternative method to scan a scene is to employ a scan line technique which ranges multiple points simultaneously in one dimension and then scans these multiple points in another dimension. While this scan line technique reconstructs discretely the scene in only one dimension—it advantageously requires only one scanning mechanism and is less time consuming as compared with the mentioned 2D method(s).).

                                   Swanson fails but Hosseini teaches wherein the scanner performs scanning different regions with the respective light beams ([0046]. FIG. 7 shows another semi-integrated wavelength multiplexed LiDAR system according to the present disclosure having on-chip lasers and wavelength (de)multiplexer to couple a single input to a passive phased array thereby generating scan lines that are subsequently scanned in another direction by a continuously scanning mirror.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini because Hosseini teaches ([0032] At this point we note that a LiDAR—or other system—may be constructed and configured such that it scans a scene within its FOV continuously in two dimensions. However, scanning a scene in two dimensions requires at least two different scanning apparatuses/mechanisms and requires more time since there is a 2-Dimensional space to be scanned. An alternative method to scan a scene is to employ a scan line technique which ranges multiple points simultaneously in one dimension and then scans these multiple points in another dimension. While this scan line technique reconstructs discretely the scene in only one dimension—it advantageously requires only one scanning mechanism and is less time consuming as compared with the mentioned 2D method(s).).

                                     Claim 5, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1, wherein each of the emitters is configured by an optical waveguide ([0162] Notably, there are a wide variety of antenna elements that may be employed including surface grating couplers, small apertures over coupled waveguides), but Swanson fails to teach, which is connected between the resonator and an end surface of the semiconductor substrate. However Hosseini teaches ( [0047] The output of each lasers is directed into a wavelength (de)multiplexer wherein they are combined into a single multiwavelength signal and subsequently applied to an input of the phased array system—the output of which generates scan lines. As will be known and understood, such (de)multiplexer may advantageously include—but not limited to—resonator filters, Bragg filters, a cascaded Mach-Zehnder, arrayed waveguide gratings (AWG), Echelle gratings, etc.. From Fig. 7 it can be seen that the emitters (optical phased array) are connected between the Wavelength (de)multiplexer (which include resonator filter) and an end surface of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini for the purpose of transferring light efficiently and illuminating the object of interest.
                           
                                    Claim 8, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson teaches wherein the light beams respectively emitted from the emitters are different in directions of polarization([0083]  FIG. 7, there it shows an alternative illustrative embodiment according to the present disclosure in which a transmitter path (the output laser light before the probe/sample) includes a dual polarization modulator and only one output light path from the PIC (the sample and probe module are split external to the PIC). As may be appreciated, the modulator in this embodiment may provide alternating on/off or other modulation (e.g. within an axial scan or sending alternate polarizations on adjacent axial scans).

                                        Claim 9, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 8. Swanson teaches wherein the processor is configured to identify the emitters based on the respective directions of polarization of the light beams received at the optical receiver ([0084] In addition to the functionality described above, the modulator may also be used to set arbitrary intensity and phase information on each polarization such that the receiver module can perform processing on this modulation to extract additional features).

                                        Claim 12, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson teaches wherein the processor is configured to measure the distance to the object and a speed of the object with a frequency modulated continuous wave ([0034] coherent receiver).

                                      Claim 13, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson teaches wherein the light beams respectively emitted from the emitters are different in frequencies ([0096] Continuing with our operational discussion of the frequency tunable source depicted in FIG. 9(a), at a particular time (preferably the round trip time), the switch is enabled and the light begins to circulate around the ring as depicted in the line chart. For each circulation around the ring, the light is shifted in frequency by f.sub.A and this shift continues until the desired total sweep range is completed f.sub.D. The total sweep time is completed in 1/f.sub.s.),

                                 and wherein the processor is configured to measure the distance to the object and a speed of the object with a frequency modulated continuous wave ( [0034] coherent receiver).


                               Claim 14, The distance measuring sensor according to Claim 13, wherein the processor is configured to identify the emitters based on the respective frequencies of the light beams received at the optical receiver ([0203] FIG. 37(b) shows a tunable laser is optically coupled to a multicore optical fiber to transmit light to a distant sample. As may be appreciated, light may also be incoming into the optical system. In contrast to that described previously, multiple receivers may be mounted on a single photonic integrated circuit. Consequently, light received from a multicore optical fiber may be detected in a direct detection method or light from a same tunable laser (or a different coherent source) may be coherently combined with light received from the multicore optical fibers and sent to individual coherent receivers. [0055] In addition, it will be appreciated by those skilled in art that any flow charts, flow diagrams, state transition diagrams, pseudocode, and the like represent various processes which may be substantially represented in computer readable medium and so executed by a computer or processor, whether or not such computer or processor is explicitly shown. Claim 1. An integrated optical system comprising: a photonic integrated circuit (PIC) having a frequency tunable optical source; a coherent optical receiver; and an optical phased array for coupling light to/from a sample; wherein said system is configured such that when the optical source is tuned in optical frequency said receiver produces electrical signals which may be processed to produce optical profile information about the sample.).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376001 A1 (Swanson et al) in view of US 20180306925 A1 (Hosseini et al.) further in view of US 20170371227 A1 (Skirlo et al).

                            Claim 2, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson teaches wherein each emitter is configured by an optical waveguide at each chip ([0199] Turning now to FIG. 36, there it shows an illustrative example of an alternative configuration that produces the scanning of an optical beam from an integrated photonic circuit. As shown, it is possible to connect an optical system such as an SS-OCT system to a set of spatial waveguide switches that are connected to individual integrated photonic emitters/antennas. If the antenna elements are located near the focal plane of the optical system (shown by a simple lens) then, as the light is switched from one element to the next, the angle of the light emanating from the lens will steer in angle as will the focal spot within the sample.).
                      Swanson as modified in view of Hosseini fails but Skirlo teaches a plurality of chips, each chip provided with the semiconductor optical amplifier ( [0044] The system 100 may also include semiconductor optical amplifiers (SOAs; not shown) integrated on the substrate 104 before or after the switch matrix 110. These SOAs can be turned on and off, depending on whether or not light is propagating through them, to reduce power consumption. [0083] From fig. 8, it can be seen that there are plurality of chips. And among these, the first chip contains one amplifier 882 and the other chip contains plurality of amplifiers 812).
 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini and Skirlo for the purpose of amplifying signals and achieving better signal strength.


    PNG
    media_image1.png
    254
    517
    media_image1.png
    Greyscale

                                   Claim 3, Swanson as modified in view of Hosseini teaches the semiconductor measuring sensor according to Claim 1. Swanson teaches wherein the plurality of emitters are respectively configured by a plurality of optical waveguides at the chip ([0199] Turning now to FIG. 36, there it shows an illustrative example of an alternative configuration that produces the scanning of an optical beam from an integrated photonic circuit. As shown, it is possible to connect an optical system such as an SS-OCT system to a set of spatial waveguide switches that are connected to individual integrated photonic emitters/antennas. If the antenna elements are located near the focal plane of the optical system (shown by a simple lens) then, as the light is switched from one element to the next, the angle of the light emanating from the lens will steer in angle as will the focal spot within the sample.).

                          Swanson as modified in view of Hosseini fails but Skirlo teaches a chip provided with a plurality of optical amplifiers (Fig.8 (812) a chip of amplifiers). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini and Skirlo for the purpose of amplifying signals and achieving better signal strength.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376001 A1 (Swanson et al) in view of US 20180306925 A1 (Hosseini et al.) further in view of EP 2395368 A1 (Mack)1.

                             Claim 6, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson as modified in view of Hosseini fails but Mach teaches wherein the light beams respectively emitted from the emitters are different in light emission times (paragraph 18, The evaluation unit is preferably designed to emit the light pulses of different intensity with a time interval which corresponds at least to the measuring range of the laser scanner. Alternatively, a plurality of laser diodes are provided, wherein the different intensities are associated with the plurality of laser diodes. Due to the time interval, a disturbing superimposition of the received light pulses to the multiple transmitted light pulses within the measuring range is avoided.). 

                     It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini and Mack because Mack teaches (para 18,  Due to the time interval, a disturbing superimposition of the received light pulses to the multiple transmitted light pulses within the measuring range is avoided).

                   Claim 7, Swanson as modified in view of Hosseini and Mack teaches the distance measuring sensor according to Claim 6,wherein the processor is configured to identify the emitters based on the light emission times during which the optical receiver receives the respective light beams (para 18, Alternatively, a plurality of laser diodes are provided, wherein the different intensities are associated with the plurality of laser diodes. Due to the time interval, a disturbing superimposition of the received light pulses to the multiple transmitted light pulses within the measuring range is avoided).


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376001 A1 (Swanson et al) in view of US 20180306925 A1 (Hosseini et al) further in view of US 20190056482 A1(Nagai et al).

	Claim 10, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson as modified in view of Hosseini fails but Nagai teaches wherein the light beams respectively emitted from the emitters are different in light modes ([0044] In the present embodiment, the emitter controller 28 controls the first emitting portion 70 to emit the emitted light including a fundamental component (i.e., first-order harmonic component (N=1, an odd number)) at a fundamental frequency (e.g., 10 MHz). In contrast, the emitter controller 28 controls the second emitting portion 72 to emit the emitted light including the fundamental component and a second-order harmonic component (M=2, an even number) of the fundamental frequency at two times the fundamental frequency (e.g., 20 MHz).). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Hosseini and Nagai for the purpose of avoiding a disturbing superimposition of the received light pulses to the multiple transmitted light pulses from multiple sources.

	Claim 11, Swanson as modified in view of Hosseini and Nagai teaches the distance measuring sensor according to Claim 10, wherein the processor is configured to identify the emitters based on the respective light modes of the light beams received at the optical receiver ([0045] The receiver controller 30 generates and outputs a plurality of control signals D.sub.N to the light receiver 26 to control a light receiving pattern (light exposure pattern) of the light receiver 26. More specifically, the receiver controller 30 outputs the control signals D.sub.N as a plurality of first control signals (particular control signals) D1.sub.N and a plurality of second control signals D2.sub.N. Here, the plurality of first control signals D1.sub.N are output to the first receiving portion 74, thereby controlling the first receiving portion 74 to be simultaneously sensible to both the fundamental component and the second-order harmonic component of the reflected light. Furthermore, the receiver controller 30 outputs the plurality of second control signals D2.sub.N to the second receiving portion 76, thereby controlling the second receiving portion 76 to be simultaneously sensible to the fundamental component and the second-order harmonic component of the reflected light.).




Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376001 A1 (Swanson et al) in view of US 20180306925 A1 (Hosseini et al.) further in view of US 20170090031 A1(Bondy et al.).

                   Claim 15, Swanson as modified in view of Hosseini teaches the distance measuring sensor according to Claim 1. Swanson as modified in view of Hosseini fails but Bondy teaches an additional semiconductor optical amplifier configured to amplify the light beams respectively emitted from the emitters([0082] Although not shown, an alternative arrangement of the combination of light source and beam director is an array of wavelength-tunable light emitters, each associated with a corresponding spatially dispersive element. The light emitter array is configured to emit and spread light along one dimension (e.g. along the horizontal direction to the X-axis), whereas each spatially dispersive element is configured to disperse light from the corresponding light emitter along a substantially perpendicular dimension (e.g. along the vertical direction to the Y-axis), resulting in light being directed in two dimensions into the environment. In one configuration, the wavelength-tunable light emitters are an array of individually wavelength-tunable lasers. In another configuration, the wavelength-tunable light emitters are a single laser coupled to an array of SOAs. If multiple SOAs are used, the multiple SOAs may be separately coded (see description on code modulation further below) for identifying light emitted from a particular SOA in the array). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Bondy for the purpose of amplifying light beams and achieving better signal strength.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                              Claim 4, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Swanson and Hosseini teaches the distance measuring sensor according to Claim 3, and both teaches  waveguides but fails to teach wherein the optical waveguides are referred to as chip-side optical waveguides, wherein the semiconductor substrate has one or more substrate-side waveguides, wherein each of the substrate-side optical waveguides is configured to emit a light beam from the resonator to the chip, wherein the semiconductor substrate and the chip are arranged such that light beams, which are respectively emitted from the substrate-side optical waveguides, are incident on the chip-side optical waveguides correspondingly, wherein the chip-side optical waveguides are parallel to each other at a connection part between the semiconductor substrate and the chip, and wherein the substrate-side optical waveguides are parallel to each other at the connection part between the semiconductor substrate and the chip. The differences presented herein between the closest prior art and the instant invention indicate that none of the references, independently nor in combination, anticipate or sufficiently teach the combination of limitations as presented in the instant claims such as would be obvious to one of ordinary skill in that art.
                                                                  
          
                                                               Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645

/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645